Title: From George Washington to John Langdon, 4 August 1777
From: Washington, George
To: Langdon, John



Sir
Philadelphia August 4th 1777.

Your Two Favors of the 12th & 17th Ulto have been duly received.
I am happy in the arrival of the Packet from Nantes after so good a passage. I suppose the Accounts transmitted by the Commissioners are of importance, but I am not yet informed of the particulars. The Captains intelligence is agreable, and I wish much to hear it confirmed by a Declaration of War.

We have been for some time and still are much embarrassed & distressed respecting the destination of the Enemy’s Fleet and their Operations. On Thursday and Friday last two hundred and Twenty-Eight sail of ’em were beating off the Capes of the Delaware—they have disappeared again. The advantages they derive from having the command of the Water are immense. At the same time, that they are transporting themselves from One place to another with the utmost facility and convenience, they keep our Immaginations constantly in the feild of conjecture, as to the point of Attack, and our Troops marching & countermarching in the disagreable road of suspense and incertainty. I wish, we could but fix on their Object—their conduct is really so mysterious, that you cannot reason upon it, so as to form any certain conclusions. I am Sir with much esteem Yr Most Obedt servant,

Go: Washington

